Citation Nr: 1100110	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD), to include entitlement to a total 
disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. The rating decision determined that the Veteran's PTSD 
was 50-percent disabling. 

The Board has recharacterized the issue to include entitlement to 
a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a July 2009 statement to VA, the Veteran raised the issue of 
entitlement to service connection for seizures, claimed as 
secondary to service-connected PTSD. The October 2009 Board 
decision referred this issue to the RO. As this issue has not 
been developed for appellate review, it is once again REFERRED to 
the agency of original jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1. Due to his PTSD, the Veteran displays intermittent suicidal 
intent; intermittent hallucinations; intermittent obsessional 
rituals; possible problems with hygiene; moderate memory loss 
that does not include loss for names of close relatives, own 
occupation, or own name; trouble concentrating; problems 
communicating; and deficiencies in judgment, insight, and 
personal relationships due to his PTSD. He does not display gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; or disorientation to 
time or place.

2. Based on the medical and lay evidence of record, the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his PTSD.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no 
more, for PTSD are met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, General 
Rating Formula for Mental Disorders (2010). 

2. The criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 
1155, 5701 (West 2002);  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.15, 4.16, 4.18 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

The Veteran filed a claim for increase in March 2008. 

First, VA has complied with its duty to notify the Veteran. In 
March 2008, VA sent the Veteran a VCAA notice letter informing 
him of the additional evidence he could submit to substantiate 
his claim for an increased evaluation for PTSD. VA informed the 
Veteran of what evidence was of record, what evidence VA was 
responsible for obtaining, and how VA determines the disability 
rating and effective date for an increased-rating claim. 

Second, VA has complied with its duty to assist the Veteran. An 
October 2009 Board decision requested that VA associate with the 
claims folder the most recent mental health treatment records 
from the VA medical center in Lyons; these records are in the 
claims folder. The Veteran attended a January 2010 VA 
compensation and pension examination to determine the current 
level of his disability. At this examination, the clinician 
reviewed the claims folder, examined the Veteran, and reported 
manifestations of the Veteran's PTSD and their effects on his 
life. The Veteran's representative asserts that the GAF score 
assigned at this examination is very high, and the Veteran 
asserts he was uncomfortable at the examination because his wife 
was not allowed in the room. The Board finds that these 
assertions do not render the examination inadequate; rather, they 
are probative in determining the weight to be given to any 
unsupportive evidence gathered at the examination. The Board 
addresses the Veteran's and his representative's assertions 
below. The Board finds that VA complied with its statutory duty 
to assist and with the Board's remand orders. See Stegall v. 
West, 11 Vet. App. 268 (1998).

Significantly, neither the Veteran nor his representative has 
identified and the record does not otherwise indicate any 
unobtained evidence that is necessary for a fair adjudication of 
the claim. Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist in the development of 
the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002). Accordingly, the Board addresses the 
claim on appeal.

Increased Rating

Psychiatric disabilities are rated under the General Rating 
Formula for Mental Disorders ("General Rating Formula"). 
38 C.F.R. § 4.130. 

The Veteran seeks a disability rating in excess of 50 percent 
because he and his wife assert that his PTSD has worsened. (May 
2010 statement from wife stating that symptoms "came back in 
force" two years ago); (April 2010 statement from Veteran about 
new symptoms of memory loss and confusion); (January 2010 VA 
examination in which the Veteran reported suicidal intent, 
hallucinations, and obsessional rituals); (December 2009 
statement from Veteran in which he reported he "has been getting 
more and more full of anxiety and forgetful"); (June 2008 
statement from wife that Veteran was becoming more forgetful); 
(July 2009 statement from Veteran that he experienced nightmares 
following the June 2009 Board hearing); (June 2009 Board hearing 
during which the Veteran and his wife asserted his condition had 
worsened since the April 2008 VA examination); (April 2008 VA 
examination during which the Veteran reported increased 
symptoms). Upon review of the record, the Board finds that the 
Veteran's level of occupational and social impairment, as 
measured by the General Rating Formula, is consistent with a 
disability rating of 70 percent. See 38 C.F.R. § 4.130, General 
Rating Formula. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The General Rating Formula provides that a 70-percent evaluation 
will be assigned where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, General 
Rating Formula. 

A 70-percent evaluation is appropriate when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
General Rating Formula. 

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV). That manual includes a 
Global Assessment of Functioning (GAF) scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental illness. Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV). A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job). DSM-IV. A score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co-workers). Id. A score of 61-70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
well, with some meaningful interpersonal relationships. Id.

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a three-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr, 21 Vet. App. at 303 (concerning 
varicose veins); see also Jandreau, 492 F. 3d at 1372 (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The evidence reflects a significant increase in symptoms 
beginning in December 2007. August 2007 VA medical center 
treatment reflects that the Veteran's PTSD symptoms were minimal 
and controlled. December 2007 records show GAF scores of 45 and 
50, which are inconsistent with a finding of minimal symptoms. 
January 2008 VA medical center records reflect that the Veteran 
began to experience significant problems with his marriage six 
months prior and had moved out of his home. His wife informed a 
VA clinician that the Veteran had begun to act this way when he 
started to recall memories from Vietnam. The Veteran reported 
that, at that time, he would call his wife screaming and shouting 
that he would like to go back to Vietnam to help his comrades. 
His wife said the Veteran did not talk about Vietnam for 40 years 
and that, suddenly, it was one of the only things he talked 
about. The Veteran reported the recent death of a friend, which 
had triggered flashbacks, insomnia, withdrawing from his family, 
and depression. A GAF score of 50 was recorded on January 23, 
2008. VA treatment records reflect continued relationship 
problems and trouble sleeping in February 2008, with a recorded 
GAF score of 55. The Veteran planned to move back in with his 
wife in April 2008, when a GAF score of 60 was recorded. For most 
of 2008, GAF scores in the low to mid-50s were recorded.

At an April 2008 VA examination, the Veteran reported nightmares 
every other week while sleepwalking, the need for medication to 
sleep, intrusive thoughts every two to three days, a dislike of 
crowds, hypervigilance, sleeping with his boots and clothes ready 
and occasionally sleeping in his clothes, a need to face the door 
when in a room, hearing voices related to combat experiences at 
least once a week (the examiner stated this was probably due to 
vivid flashbacks rather than hallucinations), avoiding things 
related to Vietnam, and irritability. The clinician identified a 
constricted affect, perserverative speech patterns, memory 
issues, no evidence of hallucinations or delusions, fair 
judgment, and poor insight. The Veteran reported no suicidal or 
homicidal intent. The examiner assigned a GAF score of 55. 

In June 2008, the Veteran's wife submitted a letter, part of 
which addressed the Veteran's condition at that time. She wrote 
that her husband cries and says he needs to go to Iraq to protect 
American troops, that each night he leaves his shoes by the front 
door and a full set of clothes by the bed, and that he is always 
alert and ready.

From July 2008 to approximately May 2009, the evidence is 
ambiguous as to whether the Veteran's condition was improving. 
Weighing the benefit of the doubt in favor of the Veteran, the 
Board finds the Veteran's condition remained mostly static. See 
38 C.F.R. § 3.102. In July 2008, the Veteran reported to a VA 
medical center clinician that he had moved back in with his wife. 
The clinician stated that the Veteran's condition appeared to be 
improving and even suggested terminating treatment. However, in 
August 2008, a VA clinician who treated the Veteran submitted a 
letter in support of the Veteran's claim for increase, without 
further explanation. A GAF score of 55 was recorded in August 
2008 VA medical center treatment records. October and November 
2008 and February 2009 VA medical center treatment indicate the 
Veteran was improving. In June 2008, the Veteran's wife submitted 
a statement indicating that the Veteran was experiencing new 
problems with forgetfulness and concentration. In March 2009, the 
Veteran reported trouble sleeping and problems with his wife. 

In May 2009, the Veteran and his wife submitted statements 
describing the Veteran's condition at that time. The Veteran said 
his judgment and thinking are not clear, that he forgets things 
he is supposed to do regularly, that he experiences nightmares, 
and that he over-reacts to stress. The Veteran's wife reported 
that the Veteran does not always tell doctors the extent of his 
problems, that he goes places by himself that he later does not 
remember, and that he has trouble following directions or 
remembering events. The Veteran's wife said she realized that the 
Veteran doesn't think straight but thinks that he does. 

At a June 2009 Board hearing before the undersigned judge, the 
Veteran reported trouble sleeping, being rude to his wife, 
ongoing mental health treatment with both a counselor and a 
psychiatrist, depression, anger, needing time alone, and violent 
nightmares. The Veteran said that he tried to fill time by 
socializing with friends and other veterans. The Veteran's wife 
said he couldn't be involved in too many things or take on too 
much responsibility because he would be overwhelmed. The Veteran 
reported no suicidal thoughts. The Veteran and his wife agreed 
that current news coverage of the military triggered his 
symptoms. The Veteran said that he tells his doctors all his 
symptoms, but his wife disagreed. His wife said that when someone 
asks the Veteran if he is fine, he tends to just say he is fine, 
rather than answer truthfully. 

In July 2009, the Veteran wrote VA to say he had had intense 
nightmares and flashbacks since his June 2009 Board hearing, to 
the point where his wife, for fear of her safety, had to wake him 
up to stop him from thrashing in his sleep. The Veteran stated 
that he had recently been "so verbally abusive" to his "wife 
over nothing that she stated that for the first time she was 
actually afraid of me." The Veteran reported his condition was 
difficult to control. 

In December 2009, the Veteran submitted a statement, stating that 
he has great [not minimal] flashbacks, which disturb him and his 
wife; that he has problems with memory; and that he experiences 
daily nightmares and anxiety. 

A January 2010 VA compensation and pension examination showed 
worsening of symptoms. The Veteran reported depression, suicidal 
ideation, anger, irritability, anxiety, panic attacks (two to 
three times a week), a lack of motivation, intrusive thoughts and 
flashbacks, trouble sleeping, nightmares, hallucinations, 
avoidance of triggers, and difficulties concentrating and keeping 
track of information. The Veteran said he maintained a good 
relationship with his family. The clinician identified a tense 
attitude, fidgeting, appropriate speech, a concern with war and 
where our nation is headed, anger, labile affect, and 
circumstantial thought processes. The clinician diagnosed chronic 
PTSD and assigned a GAF score of 57 (which the Veteran, his wife, 
and his representative have asserted is a very high GAF score 
based on the reported symptoms). 

The Board notes that VA medical center treatment from March 2009 
to March 2010 is not consistent with findings at the January 2010 
VA compensation and pension examination. The treatment records 
reflect no suicidal ideation, panic attacks, hallucinations, or 
extreme symptoms and include recorded GAF scores from 55-60. 

In April 2010, the Veteran submitted a letter stating that he is 
dependent on medication to sleep, that he has problems with mood 
and judgment, that he has persistent flashbacks and intrusive 
thoughts, that he cannot manage his own finances due to confusion 
(his wife does this), that he has withdrawn from some community 
activities, that he does not remember certain statements made in 
the January 2010 compensation and pension examination, and that 
he has persistent anxiety about Agent Orange. 

In June 2010, the Veteran's representative submitted a statement 
that the Veteran's PTSD is manifest by explosive outbursts, that 
his wife describes his behavior as explosive and uncontrollable, 
and that he has trouble coping with daily life.

May 2010 statements from the Veteran's wife include that the 
Veteran takes his aggression out on his wife, that he is verbally 
abusive, that he has bad nightmares, that he hates recalling 
Vietnam, and that VA examinations trigger his symptoms. The 
Veteran submitted a contemporaneous statement that he was upset 
by not being allowed to have his wife in the room during the 
January 2010 VA examination, which caused fear and affected his 
responses. He said he felt intimidated and became confused. The 
Veteran also stated that VA examinations upset him and that he 
was tired of rehashing memories. 

A May 2010 letter from a VA physician who treated the Veteran for 
more than two years contains an opinion that the Veteran meets 
the criteria for a 100-percent evaluation, however, no specific 
information is included to support this statement.

The Board finds the Veteran, his wife, and his representative to 
be competent to report their own observations of the Veteran's 
symptoms and also finds them to be credible in reporting these 
symptoms. The Veteran's reports are consistent with his wife's. 
The assertions of both parties are consistent over time. 
Moreover, the Veteran's wife's assertions that the Veteran 
sometimes says he is fine when he is experiencing symptoms at 
home, even when he is talking to clinicians for the purposes of 
receiving medical treatment, are consistent with the record and 
with the diagnosed condition of PTSD. Medical evidence supports 
the parties' contentions that symptoms have worsened. 

Although medical evidence does show periods from late 2008 to 
early 2009 and part of 2010 when the Veteran's symptoms seem to 
have subsided, the record is ambiguous, and the Veteran and his 
wife have not specifically stated that symptoms worsened, 
improved, and then worsened again during those times. The VA 
medical center records indicating improvement are consistent with 
the Veteran's wife's assertions that the Veteran told clinicians 
he was fine, without elaboration, to avoid the stress of 
discussing his PTSD. During the periods in question, the Veteran 
and his wife continued to assert that he was experiencing a 
decline in symptoms. Having weighed the competency and 
credibility of the statements of record by the Veteran, his wife, 
and his representative, the Board has decided not to implement a 
staged rating that takes into consideration possible brief 
periods of improvement during the last two years. See Hart, 21 
Vet. App. at 505; see also 38 C.F.R. § 3.102. Additionally, based 
on the Veteran's and his wife's assertions that the Veteran did 
not always feel comfortable talking about his problems with 
doctors, the Board gives significant weight to the lay evidence 
of record in this case. See Jandreau, 492 F.3d at 1372. While the 
medical evidence recorded in VA medical centers is both competent 
and credible, the Board finds that, for brief periods during the 
past two years, as the Veteran's wife noted, the Veteran did not 
report the full extent of his symptoms to clinicians he consulted 
with for the purpose of obtaining medical treatment; therefore 
associated medical records do not reflect fully informed opinions 
as to the Veteran's level of disability. 

The Veteran asserts that the January 2010 VA compensation and 
pension examination does not account for all his symptoms because 
he was intimidated as a result of his wife being excluded from 
part of the examination. The Veteran noted that he felt 
comfortable discussing his symptoms after his wife was allowed to 
rejoin him. The Veteran's representative asserts that the GAF 
score of 57 assigned at the examination is very high considering 
the reported symptoms. The Board has considered these 
contentions.  Moreover, even without consideration of these 
contentions, the Board finds that the examination record reflects 
a marked increase in symptoms, including hallucinations and 
suicidal intent, which the Veteran had not previously reported. 
The Board finds the Veteran's reported symptoms at the January 
2010 examination to be both competent and credible based on their 
consistency with the lay evidence of record. 

The Board today assigns the Veteran a disability rating of 70 
percent because, since filing a claim for increase, he has 
displayed occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms that include suicidal 
ideation, speech problems, obsessional rituals, panic attacks, 
depression, anxiety, impaired impulse control, impaired memory 
and judgment, possible neglect of hygiene (sleeping in his 
clothes, reported at the April 2008 VA examination), difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, General Rating Formula. Several of these symptoms, 
including panic attacks, speech problems, impaired memory and 
judgment, are generally associated with a 50-percent disability 
rating. Id. The Veteran has also reported intermittent 
hallucinations; the Board notes that only persistent 
hallucinations are generally associated with a 100-percent 
disability rating. See id.

The Veteran does not meet the criteria for a 100-percent 
disability rating for PTSD because he does not experience total 
occupational and social impairment. See 38 C.F.R. § 4.130, 
General Rating Formula. A May 2010 letter from a VA physician, 
stating that the Veteran should receive a 100-percent evaluation, 
is not supported by any medical evidence. While the VA physician 
is both competent and credible, the Board cannot ignore medical 
evidence of record indicating a 100-percent evaluation is not 
warranted. The record indicates that the Veteran has maintained 
an active social life, and that he may be using social activities 
to distract him from his PTSD (June 2009 Board hearing). 
Additionally, the record contains no evidence that the Veteran 
experiences symptoms generally associated with a 100-percent 
rating, which include: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of personal hygiene); and 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. See id. Accordingly, a 
disability rating of 70 percent for PTSD is granted. 

Entitlement to a TDIU

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record, is "part and parcel" of the 
claim for an increased rating. 

Typically, where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect a veteran's service-connected disability has on the 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In this case, VA has not obtained an examination for the purpose 
of determining whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities. See 38 C.F.R. § 4.16. However, as the 
Veteran now carries an evaluation above 60 percent for PTSD, the 
Board has reviewed the evidence of record and determined that the 
Veteran is unable to secure or follow a substantially gainful 
occupation, specifically due to his service-connected PTSD.

The Veteran is currently retired from a 38-year career with the 
City of Newark Water Department. (January 2010 VA 
examination).The Veteran has no plans to return to full-time 
employment. Id. The evidence of record indicates a significant 
increase in symptoms, since at least April 2008, that render the 
Veteran unable to obtain or maintain substantial employment 
specifically due to his PTSD. At the April 2008 VA examination, 
the Veteran reported significantly interrupted sleep and a 
dependence on medication to sleep, extreme irritability, and 
possible hallucinations. The examiner identified poor insight and 
memory and speech issues that made it difficult to communicate 
with the Veteran. These findings alone are enough to support a 
determination that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his PTSD. 

The Veteran's wife also reported that her husband could not 
handle significant responsibility (June 2009 Board hearing). Most 
recently, the Veteran appears to have developed substantial 
problems with memory and concentration, which, the Board finds 
would prevent him from securing or following substantially 
gainful employment. Further, there is no evidence of record 
indicating that the Veteran's PTSD does not prevent him from 
performing work that would produce sufficient income to be other 
than marginal. See Friscia, 7 Vet. App. at 294. Accordingly, 
entitlement to a TDIU is granted.


ORDER

A disability rating of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


